                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

In re:                                                         Case No. 19-50038

DAVID L. VALDIVIA,                                             Chapter 13

            Debtor.                                            Judge Thomas J. Tucker
_______________________________/

                          ORDER DENYING FEE APPLICATION,
                          WITHOUT PREJUDICE, AS PREMATURE

         This case is before the Court on a fee application filed by the attorney for the Debtor on

November 23, 2020, in a document entitled “Pre-Confirmation Fee Application of Attorney for

the Debtor for Services Rendered From July 3, 2019 Through October 31, 2020” (Docket # 59,

the “Application”). On December 15, 2020, the Chapter 13 Trustee filed an objection to the

Application (Docket # 64).

         The Court concludes that a hearing on the Application is not necessary. The Court will

deny the Application, without prejudice as stated below, as premature. It is premature because

no Chapter 13 plan has been confirmed yet. The case is currently scheduled for an adjourned

confirmation hearing to be held on February 11, 2021. The Application does not demonstrate

good cause for the Court to allow fees for the Debtor’s counsel at this time, when no Chapter 13

plan has been confirmed yet. See generally 11 U.S.C. § 1326(a)(2). Even if the Court approved

a fee application for the Debtor’s counsel now, the Chapter 13 Trustee could not disburse any

money to the Debtor’s counsel from funds on hand in payment of such fees at this time, under

§ 1326(a)(2).

         Accordingly,

         IT IS ORDERED that the fee application (Docket # 59) is denied.



   19-50038-tjt      Doc 65     Filed 12/16/20     Entered 12/16/20 14:39:00        Page 1 of 2
       IT IS FURTHER ORDERED that this Order is without prejudice to the right of the

Debtor’s counsel to file a new fee application, after one of the following events has occurred in

this case: (1) a plan has been confirmed; (2) the case has been converted to Chapter 7; or (3) the

case has been dismissed.


Signed on December 16, 2020




                                                 2


   19-50038-tjt     Doc 65    Filed 12/16/20     Entered 12/16/20 14:39:00         Page 2 of 2
